Citation Nr: 1730114	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-22 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for lateral meniscal tear of the right knee (exclusive of the time periods during which a temporary total rating was assigned).

2.  Entitlement to a compensable rating for right knee scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1992 to October 1996 and from November 2000 to October 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2014, and again in August 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The file is again before the Board.  


FINDINGS OF FACT

1.  The Veteran's right knee is not functionally limited to compensable levels of restricted flexion, or extension; neither instability nor instability has been shown; ankylosis has not been shown.  The Veteran has undergone multiple meniscus surgeries and his meniscus remains symptomatic.
 
2.  The Veteran's right knee scars do not result in any limitation of function, and they are not deep, painful, large (over 929 sq. cm), or unstable.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating in excess of 10 percent for the Veteran's right knee based on instability, limitation of motion, or ankylosis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5257, 5269-5263 (2016).

2.  The criteria are met for a separate 10 percent rating for the Veteran's lateral meniscal tear of the right knee.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5257-5263 (2016).


3.  The criteria are not met for a compensable disability rating for right knee scars.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DCs 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Notably, the Board primarily remanded this case in April 2014, and again in August 2016, for the AOJ to obtain VA treatment records, which have since been obtained; and arrange a VA examination to assess the severity of his right knee disability, discussed above.  Moreover, the Board's August 2016 remand directed the examiner to provide findings in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, the February 2017 VA examination considered active and passive, and weight-bearing and non-weight-bearing ranges of motion of the right knee, and assessed comparative findings for the left knee.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).  VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board notes that following the issuance of the supplemental statement of the case (SSOC) in February 2017, additional VA treatment records and an additional VA examination were added to the claims file.  However, the treatment records do not discuss the right knee and the VA examination is focused on the left knee, not the right knee, which is not on appeal.  Moreover, to the extent that range of motion measurements and other findings are provided with regard to the right knee, they are entirely duplicative of the findings made on the VA examination of the right knee that was conducted earlier in February and was covered by the SSOC in February 2017.  As such, a waiver of AOJ review is not required to fairly adjudicate this appeal.

II.  Increased Rating Claim for Right Knee In Excess of 10 Percent Rating

The Veteran filed an increased rating claim in February 2009.  As background, the Veteran has had a 10 percent disability rating for lateral meniscal tear, right knee, under 38 C.F.R. § 4.71, DCs 5014-5260.  This excludes temporary total evaluations during the pendency of the appeal, for convalescence from several right knee surgeries, under 38 C.F.R. § 4.30, when he was rated at 100 percent, from January 12, 2009 until March 1, 2009, from May 25, 2010 until July 1, 2010, and from September 12, 2016 until December 1, 2016.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Here, the temporal focus is from February 2008, which is one year prior to the February 2009 increased rating claim.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); and 38 C.F.R. § 3.400(o)(2).  

There is no contention or indication that the Veteran has the type of impairment contemplated by DC 5256 for ankylosis of the knee; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum.

The Veteran has undergone three surgeries on the meniscus in his right knee.  While it is unclear whether the meniscus has ever been removed, the meniscus has clearly remained symptomatic.  As such, the Board will assign a second 10 percent rating under DC 5259.  

The evidence does not show that a 20 percent rating is warranted under DC 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Here, effusion has not been noted by imaging conducted in conjunction with the Veteran's VA examinations.  There has also not been significant complaints of locking.  Finally, to the extent the Veteran is relying on pain, the fact remains that a 10 percent rating is being assigned under DC 5260 based on pain.  As such, a separate rating based on pain would be considered pyramiding.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

DC 5014 is the rating for osteomalacia.  A note provides that diseases under DCs 5013 through 5024, including osteomalacia, will be rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5014.  DC 5003 provides that degenerative arthritis, when substantiated by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, DC 5003.  

DC 5260 provides that flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent rating.  DC 5261 provides that extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent rating.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  Additionally, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to DCs 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  Also, a Veteran may receive separate ratings for arthritis and subluxation/instability or cartilage impairment of the same knee under DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997).

Applying these criteria to the facts of this case, aside from the separate 10 percent rating assigned above, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's right knee disability.  

At the January 2009 VA examination, the Veteran complained of a history of right knee symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusion, and warm and tender inflammation.  He reported not being able to stand more than 3 hours, not able to walk more than a quarter mile, and having to always use a brace.  On physical examination, the examiner observed an antalgic gait, abnormal weight bearing, abnormal shoe pattern, right knee crepitus, tenderness, pain at rest, abnormal motion, guarding of other movement, mild swelling, pain in the greatest posterior aspect of the knee with no palpable mass, crepitation.  Notably, the examiner found no instability on clinical testing.  On range of motion testing of the right knee, the Veteran demonstrated flexion to 90 degrees with pain at 30 degrees, and extension to 0 degrees; passive range of motion to 100 degrees with pain at 30 degrees and strong resistance from 90-100 degrees, and no change after repetitive movements.  The examiner diagnosed medial meniscal tear with right knee cyst, and occupational impairment of decreased mobility and pain.  

At the June 2014 VA examination, the examiner diagnosed degenerative joint disease (DJD)/strain of the right knee, partial lateral meniscectomy times 2 with residuals.  The Veteran complained of a history of daily knee pain that has improved since his hylagan injections, but with severe pain when it does occur; pain was reportedly brought on by any activity and would occur for approximately 75 percent of the day and was most significant in the morning.  The Veteran did not report flare-ups that impact the function of the knee.  On range of motion testing of the right knee, the Veteran demonstrated flexion to 110 degrees with no objective evidence of painful motion; no limitation of extension, with no objective evidence of painful motion; and overall commented that there was normal range of motion.  There was also no additional limitation of motion upon repetitive use testing.  However, the examiner found functional loss and/or impairment of the right knee, particularly less movement than normal and disturbance of locomotion.  There was no tenderness or pain to palpation for the right knee.  He had normal (5/5) strength on right knee flexion and extension.  Joint stability testing showed no right knee instability in the anterior, posterior and medial-lateral aspects, and no recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran regularly used a right knee brace.  The examiner found the functional occupational impairment of his right knee disability would limit the Veteran to light physical employment and sales/teaching.  

At the February 2017 VA examination, the Veteran reported he has had at least 3 episodes of right knee flare-ups and was prescribed cortisone injections and oral prednisone, which was verified by the examiner on review of the medical records.  He also reported worsened pain from strenuous activities, kneeling, squatting, prolonged standing and walking.  On range of motion testing, the examiner found right knee flexion limited to 130 degrees by pain on motion, and extension to 0 degrees without evidence of pain.  The examiner did note evidence of pain with weight bearing.  The examiner specifically found no change with active vs. passive range of motion and no change with weight bearing vs non-weight bearing range of motion.  

The February 2017 examination also revealed mild edema and tenderness around patellar with moderate crepitus consistent with patellofemoral syndrome.  There was also objective evidence of crepitus.  There was no additional functional loss or range of motion of the right knee on repetitive use testing.  The examiner also commented that other contributing factors of disability of the right knee are swelling, disturbance of locomotion, interference with standing, pain with kneeling, squatting, and stair climbing.  He had normal (5/5) strength on right knee flexion and extension, and no muscle atrophy.  Joint stability testing showed no right knee instability in the anterior, posterior and medial-lateral aspects and no lateral instability, and no history of recurrent patellar subluxation.  The examiner found no right knee ankylosis.  He was noted to regularly use a brace.  On X-ray testing, there was no documented degenerative or traumatic arthritis.  

Notably, the Board in August 2016 remanded the claim for the AOJ to arrange an examination in compliance with the recent precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016), for joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 158.  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  As discussed, the February 2017 at the very least substantially complied with the requirements of Correia.

The overall probative evidence, including on review of the Veteran's VA treatment records, is against a finding of even slight right knee instability or subluxation, precluding a separate compensable rating under DC 5257.  Although the Veteran has reported right knee instability, and wears a brace, the objective evidence based on clinical testing has simply not detected any instability.  To this end, any complaints of instability may be attributed to the Veteran's meniscus problems, which have been assigned a separate rating based on symptomatic complaints.  The Board assigns greater weight to the findings of no instability on the physical examinations as such determinations were based on the results of objective clinical testing, than it does to the Veteran's assertions of instability. 

With regard to range of motion testing, findings during the appeal period consistently show that the Veteran had full extension to 0 degrees and flexion limited to only 120 degrees.  As such, his flexion does not approach the required limitation of flexion to 30 degrees for an increased 20 percent rating under DC 5260.  

On review of the Veteran's probative VA examination findings as well as review of the VA treatment records, there are no range of motion testing findings that suggest he is entitled to a separate compensable rating for right knee extension or for a rating in excess of 10 percent for right knee flexion.  His extension does not approach the required limitation of extension to 10 degrees for a compensable 10 percent rating under DC 5261.  Thus, the extent of his actual limitation of motion does not entitle him to a compensable rating for either loss of flexion (DC 5260) or extension (DC 5261).

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, however, even with complaints of pain at VA examinations, the Veteran had no loss of extension (functional loss) even after repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.").  This does not warrant a compensable rating (10 percent) under DC 5261, which requires actual extension functionally limited to 10 degrees or more.  Moreover, the Veteran was able to demonstrate pain-free range of motion well in excess of what would be required for a compensable rating based on either limitation of flexion or limitation of extension at multiple physical examinations.  The Board finds that, aside from the separate 10 percent rating assigned by this decision, the assignment of a rating greater than 10 percent is not warranted on a schedular basis under the knee rating criteria, and staged ratings are not for application during this period.  

Next, the Board also considers whether the Veteran warrants a separate compensable rating for his right knee, post-surgical scars.  The February 2017 VA examination noted two post-surgical scars, measuring 1.1cm x 1.0cm, 1.2cm x 1.1cm.  Both the June 2014 and February 2017 VA examiners specifically found these scars are not painful or unstable, and they do not cover a total area equal to or greater than 39 square cm (6 square inches).  Thus, his right knee scars do not warrant a compensable, 10 percent rating under the scar rating criteria at 38 C.F.R. § 4.118 (2016) as the scars:  (1) are not deep and nonlinear and do not cover an area of at least 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage) (DC 7801); (2) are not superficial (meaning that it is not associated with underlying soft tissue damage) and nonlinear and covering an area of at least 144 square inches (929 sq. cm), (DC 7802); and (3) are not unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar) (DC 7804).  There are also no relevant lay statements to consider.  Thus, he does not warrant a compensable rating for the right knee surgical scars. 

The appeal is granted as described above.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's right knee disability primarily manifests in symptoms of pain and limitation of motion that are neither unusual nor exceptional.  As such, his right knee orthopedic disability symptoms and manifestations are fully contemplated by the knee rating criteria under 38 C.F.R. § 4.71a, DCs 5257-5263.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).








	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating in excess of 10 percent for the Veteran's right knee disability (based on limitation of motion and instability) is denied.

A separate 10 percent rating for the lateral meniscal tear is granted, subject to the laws and regulations governing the award of monetary benefits. 

A compensable rating for right knee scars is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


